Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 4, 6-12, 14-23 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7, 12, 14, 15, 17-23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jones et al. [US 20190057587 A1, 2019-02-21].

With respect to claims 1, 12 and 17, the claims limitations of the method, system and computer executable instructions …… comprising: 
receiving a query from a location of a user [e.g. geographic location associated with the device], wherein the query is configured to identify a set of results [e.g. creating a response to the request] ([0054-0055] generating at the device a first request comprising a coordinate point of a geographic location associated with the device, converting the coordinate point (dB key for a region) to an Internet Protocol (IP) address and generating an anchor point corresponding to the IP address) identifying the location of the user ([0055] identifying one or more geofences that are associated with the coordinate point; and creating a response to the request wherein the response comprises information describing the one or more identified geofences); validating the user is authorized to access one or more indexes [e.g. entitlement] ([0057] if at least one entitlement exists for any geofence returned, a reason code or a violation code is automatically provided with the response. Alternatively, if at least one entitlement exists for any geofence returned, a reason code or a violation code is automatically provided to the at least one device, and the at least one device responds accordingly, based upon how it has been programmed to respond);
determining an intent of the query, wherein the intent predicts how the user will use the set of results [e.g. the intent or purpose of the geofence, which is defined by the entitlements and/or classes established by the geofence owner] ([0073] geofence anchor points are provided and defined as a member point on a boundary of a geofence or within a geofence boundary and are used as the geofence address, i.e., the geofence address that is registered with the geofence registry. Notably, multiple overlapping geofences can occupy the same physical space or geographic space. The geofences are defined not by lat/long but by a member point or anchor point, which can be on the boundary of a geofence or within the boundary of that geofence. The intent or purpose of the geofence, which is defined by the entitlements and/or classes established by the geofence owner, is established with the anchor point used as the geofence address (IPv6 preferably)
[0083] a first step provides that any device that has an App or is programmed to request geofence information for a ROI (Region of Interest). The device is not limited to smartphones or mobile phones, but includes any mobile device having a processor coupled with memory that is programmed to query for geofences and respond according to class and entitlements that it will receive notices and/or respond to);
establishing, in response to determining the intent, a first intent geofence, wherein the first intent geofence defines a first boundary for a first geographic area [e.g. geofences] ([0074] a query is sent for the geofence(s), not for the region of interest. The geofences are registered with categories or classes, for a city, school, park, etc. (FIG. 4));
the first intent geofence is configured to deny access to the set of data in response to the location being outside the first intent geofence, and the first geographic area is predefined by a data owner ([0057] the response includes compliance with at least one rule associated with the at least one entitlement, automatically blocking an attempt by the at least one device to access a website based on the at least one rule.
[0184] FIG. 10, the approaching 920, entering 902, exiting 904, and dwelling 906 messages are augmented with metadata describing the ownership and purpose of a geofence through a hierarchy of classes 922. The purpose of a geofence is defined to include the intended and/or allowed use of services inside or within the geofence boundaries, which are expressed through a system of entitlements that are received as inputs and stored in the at least one geofence database and associated with the geofence data);
determining a first semantic category for a first result of the set of results [e.g. registered with categories or classes]; establishing, in response to determining the first semantic category, a first semantic geofence [e.g. school geofence class, Uber geofence], wherein the first semantic geofence defines a second boundary [e.g. rumor sites or social media sites, the airport geofence may have restrictions that disable or block the Uber App] for a second geographic region [e.g. airport geofence] ([0074] a query is sent for the geofence(s), not for the region of interest. The geofences are registered with categories or classes, for a city, school, park, etc. (FIG. 4). A multiplicity of Apps access the geofences registration information based upon the region of interest (ROI) determined by the location services of the mobile device and the query for geofence(s) within the App. For another example, consider an App that only works for a school geofence class; based upon the mobile device running the App within the ROI encompassing the school, the App will actively block rumor sites or social media sites while the mobile device location (based upon the operating system location services for that device) is within the school geofence physical area. For yet another example, a non-regulated car service such as Uber, having an App operable on a mobile device (“Uber App”) if the App developer has agreed with this geofence policy and developed the App accordingly, then when the mobile device is physically or proximally in predetermined location within a geofence, such as an airport, the airport geofence may have restrictions that disable or block the Uber App from functioning when the mobile device location services indicate that it is within the airport geofence); 
determining the location of the user is within the first intent geofence [e.g. region of interest (ROI)] and the first semantic geofence [e.g. geofences]; and returning, in response to determining the location of the user is within the first intent geofence and within the first semantic geofence, the set of results to the user ([0076] upon receiving an initial query about a region of interest (ROI) from an App operable on a mobile communication device via a network, at least one anchor point within the ROI with corresponding classes of geofences is identified by the at least one server. Upon receiving a second query (or second part of information requested in the initial query) to a specific class if any interest to downselect from the ROI geofences is provided; the specific class is selected from at least a type of class and a class hierarchy that include groups of types of geofence owners and/or groups of types of use cases).

With respect to dependent claim 3, Jones further teaches wherein the set of results comprises a second result obtained from a second index, the method further comprising: establishing a second semantic geofence, wherein the first semantic geofence correlates to the first semantic category, and the second semantic geofence correlates to a second semantic category ([0074] a query is sent for the geofence(s), not for the region of interest. The geofences are registered with categories or classes, for a city, school, park, etc. (FIG. 4). A multiplicity of Apps access the geofences registration information based upon the region of interest (ROI) determined by the location services of the mobile device and the query for geofence(s) within the App. For another example, consider an App that only works for a school geofence class; based upon the mobile device running the App within the ROI encompassing the school, the App will actively block rumor sites or social media sites while the mobile device location (based upon the operating system location services for that device) is within the school geofence physical area. For yet another example, a non-regulated car service such as Uber, having an App operable on a mobile device (“Uber App”) if the App developer has agreed with this geofence policy and developed the App accordingly, then when the mobile device is physically or proximally in predetermined location within a geofence, such as an airport, the airport geofence may have restrictions that disable or block the Uber App from functioning when the mobile device location services indicate that it is within the airport geofence); and determining the location is within the second semantic geofence ([0076] upon receiving an initial query about a region of interest (ROI) from an App operable on a mobile communication device via a network, at least one anchor point within the ROI with corresponding classes of geofences is identified by the at least one server. Upon receiving a second query (or second part of information requested in the initial query) to a specific class if any interest to downselect from the ROI geofences is provided; the specific class is selected from at least a type of class and a class hierarchy that include groups of types of geofence owners and/or groups of types of use cases).


With respect to dependent claim 4, Jones further teaches wherein the determining of the intent includes selecting the intent from a predefined set of intents ([0071] the IP address is an IPv6 address, which has enhanced functionality that is associated with IPv6, including providing for improved geofence registration, faster geofence identification/lookup, and the ability to more accurately define the geofences, including the intent of the geofence owner for classes and/or entitlements that provide for permissions for activities, access, and/or messages within the associated geofence. In preferred embodiments of the present invention, the geofence is a non-centroid or non-centric geofence).

With respect to dependent claim 6, Jones further teaches wherein the first geographic area is defined in response to the data owner outlining the first geographic area on a map ([0152] a user registers a geofence via a geofence registration GUI. Preferably, the geofence GUI includes a map. The user defines the geofence on the map. In a further embodiment, the user defines the geofence on the map by outlining the perimeter of the geofence on the map. The user defines the geofence on the map by indicating the location and the range of the beacon on the map. The user enters a street address associated with a geofence and the associated real property boundaries of the geofence are automatically drawn onto the map. The first request, the step of converting the coordinate point to the IP address, the IP address, and/or the information describing the one or more identified geofences are displayed via the GUI).

With respect to dependent claim 7, Jones further teaches wherein the first semantic category is selected from predefined set of semantic categories ([0074] in software or mobile applications (Apps) that monitor specific types of geofences (or fences) then a region of interest (ROI) is provided for the geofence covered within the App, for each geofence of interest; a query is sent for the geofence(s), not for the region of interest. The geofences are registered with categories or classes, by way of example and not limitation, for a city, school, park, etc. (FIG. 4)).

With respect to dependent claim 21, Jones further teaches wherein the set of semantic categories comprises customer information, sensitive information, proprietary information, and confidential information (Jones [0140] geofences can also be created at business locales for fair competition and management. In one embodiment, customers in a first pizza shop cannot receive advertisements or coupons from a second pizza shop across the street due the control of the geofence for the first pizza shop).

With respect to dependent claim 22, Jones further teaches determining a third semantic category for the set of results, wherein the determining the third semantic category is based on a second portion of a first document from the first result, and the determining the first semantic category is based on a first portion of the first document [e.g. a rule prohibits text messaging within a mobile geofence around a vehicle]; establishing a third semantic geofence for the third semantic category, wherein the returning the set of results to the user is further in response to determining the location is within the third semantic geofence [e.g. particular cruise ship] ([0142] geofences are defined as a polygon or a shape around a mobile object, such as a vehicle, plane, or boat. Additionally, the mobile geofences are defined centrally with respect to the object, by a beacon or other indicator located in the object. Rules for mobile geofences preferably relate to advertising within the mobile geofences. Rules for the mobile geofences relate to functionalities of devices within the mobile geofences. In one embodiment, a rule prohibits text messaging within a mobile geofence around a vehicle. Another example of an embodiment prohibits advertising by a competitor. An example would be prohibiting advertisements relating to a competitor's cruise ship within the mobile geofence of a particular cruise ship).
With respect to dependent claim 23, Jones further teaches wherein the set of intents comprises viewing data, manipulating data, transferring data, and aggregating data ([0045] virtual signs indicate rules that govern activity and presence within geofences. Certain features of apps may be switched on or off as instructed by a geofence. In a movie theater example, mobile phones should be silenced and cameras should not be used. Geofences provide for automatically disabling the camera and silencing the phone automatically upon the phone entering the geofence. The geofence may also include a rule which automatically silences the phone and disables the camera near or at the start time of a movie. Notably, each separate theater in a movie theater could have its own geofence). 

Regarding claims 14-15 and 18-20; the instant claims recite substantially same limitations as the above-rejected claims 3, 4, 6 & 7 and are therefore rejected under the same prior-art teachings.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable  by Jones in view of Panuganty et al. [US 20200034357 A1, 2019-04-30],

With respect to dependent claim 8, Jones does not teach wherein the first intent is determined by an intent learning model.
Panuganty teaches wherein the first intent is determined by an intent learning model ([0240] dynamic scope creation module 2406 can analyze, using machine learning algorithms,… the dynamic scope creation module 2406 can resolve ambiguities in the logical query based on the anecdotal information, such as location ambiguities, business metric ambiguities, fiscal metric ambiguities, gender ambiguities, time ambiguities, customer ambiguities, etc.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Jones with determine intent of query using learning model of Panuganty. Such a modification would the provides user with not only the requested information associated with input search query 308, but additionally identifies supplemental information and/or provides the user with an ability to generate the supplemental information, such as supplemental insights. (Panuganty [0076]).

With respect to dependent claim 9, Jones as modified by Panuganty further teaches training, using a set of training data, the intent learning model to identify the intent of the query (Panuganty [0281] query script generation module selects one of the first set of scripting statements and the second set of scripting statements to use as the scripting statements to extract information from the database based (e.g. set of training data), at least in part, on the efficiency metric. In implementations, the scripting statements correspond to database scripting statements).

With respect to dependent claim 10, Jones does not teach wherein the semantic category for each of the plurality of results are determined by a semantic learning model.
Panuganty teaches wherein the semantic category for each of the plurality of results are determined by a semantic learning model ([0129] insight engine module 1114 can apply any suitable type of machine -learning model and/or algorithm to discover an insight, such as cluster analysis algorithms, association rule learning, anomaly detection algorithms, regression analysis algorithms, classification algorithms,…).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Jones with determine intent of query using learning model of Panuganty. Such a modification would the provides user with not only the requested information associated with input search query 308, but additionally identifies supplemental information and/or provides the user with an ability to generate the supplemental information, such as supplemental insights (Panuganty [0076]).

With respect to dependent claim 11, Jones does not teach wherein the method is performed by a search service, executing program instructions, and wherein the program instructions are downloaded from a remote data processing system.
Panuganty teaches wherein the method is performed by a search service, executing program instructions, and wherein the program instructions are downloaded from a remote data processing system ([0123] FIG. 11 includes a personalized analytics system 1100 that can be implemented (e.g. downloaded and installed) using various combinations of computing devices and/or modules, such as varying combinations of servers 102, computing device 104 of FIG. 1. The personalized analytics system 1100 includes curation engine module 1102 that generally scans data sources, such as database and data warehouses 1104 and/or cloud applications 1106, to identify source data that is subsequently curated and/or enriched by the curation engine module 1102 data as it is populated into the personalized analytics system).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Jones with determine intent of query using learning model of Panuganty. Such a modification would the provides user with not only the requested information associated with input search query 308, but additionally identifies supplemental information and/or provides the user with an ability to generate the supplemental information, such as supplemental insights (Panuganty [0076]).

Regarding claim 16; the instant claims recite substantially same limitations as the above-rejected claims 8-11 and are therefore rejected under the same prior-art teachings.
Response to Amendment
In response to the 02/01/2022 office action claims 1, 3, 4, 6, 7, 10, 12, 14, 16 and 17 have been amended, new claims 21-23 have been added, and claims 2 and 13 have been cancelled. Claims 1, 3-4, 6-12 and 14-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 04/27/2022 have been considered. 
The arguments regarding Panuganty are moot because the reference Panuganty is now replaced with the new reference Jones. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153